Opinion issued February 6, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00077-CV
____________

IN RE KATHLEEN MORELAND RICH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Kathleen Mooreland Rich, has filed a petition of writ of mandamus
complaining of Judge Georgia Dempster’s


 January 21, 2003 order denying relator’s
motion to compel attendance at arbitration under the Uniform Arbitration Act.  Tex.
Civ. Prac. & Rem. Code Ann. §§ 171.001-.098 (Vernon Supp. 2003). 
          We deny the petition for writ of mandamus because relator has an adequate
remedy by its interlocutory appeal in cause number 01-03-00078-CV.  See Tex. Civ.
Prac. & Rem. Code Ann. § 171.098 (Vernon Supp. 2003).
 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.